DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: the typo “and” should be corrected to --an--.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the end post" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the hollow interior” in line 2.  There is a lack of antecedent basis for this limitation in the claim.
Claim 13 recites “the hollow interior” in line 2 and line 3.  There is a lack of antecedent basis for this limitation in the claim.
	Claim 18 recites “the upper and lower edges” in line 3 and again in lines 4-5.  There is a lack of antecedent basis for this limitation in the claim.
	Claim 19 recites “the reinforcing members are” in line 2.  Examiner notes there is a lack of antecedent basis for the plural form, as only an upper reinforcing member has been previously set forth.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2750147, hereafter ‘147.
Re Clm 1:  ‘147 discloses a temporary barrier comprising a barrier panel supported upon feet (See figs 1 and 2), wherein the barrier panel comprises a plurality of barrier panel components (as broken down in fig 1), the barrier panel components (1 or 1 with 5) being arranged side-by-side and being secured to one another using an upper reinforcing member (2 alone, or 2 with 5) at a panel edge (top) opposite the feet, the panel components being of plastics material form (thermoplastic as disclosed).
	Re Clm 6:  ‘147 discloses wherein the barrier panel components are further secured to one another using a lower reinforcing member (3, see figs).
Re Clm 7:  ‘147 discloses wherein one or more panel components comprise an upper rail, a lower rail, and a series of uprights extending between the upper and lower rails and extending substantially parallel to an end post (see figs).
Re Clm 8:  ‘147 discloses wherein one or more panel components comprise and end post (see figs).
	Re Clm 9:  ‘147 discloses wherein the upper rail (at least the female section of portion “5” of the upper rail) is of hollow form.
Re Clm 17:  ‘147 discloses wherein two or more panel components are self-complementary to each other (See figs).
Re Clm 20:  ‘147 discloses wherein the panel components are of moulded plastics material form (see disclosure), and wherein at least two panel components (left and right sides) are identical to one another.  The recitation of “moulded” refers to a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2750147, hereafter ‘147.
	Re Clms 2 and 3:  ‘147 fails to disclose wherein the upper reinforcing member is of a length sufficient that it extends over at least half (clm 2) or at least three quarters (clm 3) the width of the barrier panel.  Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the upper reinforcing member to have any conceivable length, such as a length over at least half or three-quarters of the width of the barrier panel for the purpose of providing a predetermined support force adequate for its intended use.  Examiner notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 4, 5, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2750147, hereafter ‘147 in view of WO 2017/153713, hereafter ‘713.
	Re Clms 4 and 5:  ‘147 fails to disclose wherein the upper reinforcing member is of pultruded form (clm 4); and wherein the upper reinforcing member is of a fibre reinforced plastics material (clm 5).
	‘713 teaches (middle of page 4) the use of a barrier wherein a reinforcing member (34) is of pultruded form (clm 4); and wherein the reinforcing member is of a fibre reinforced plastics material (clm 5).  This is taught for the purpose of providing additional reinforcement or strength to the panel.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the upper reinforcing member of ‘147 to be of pultruded form of a fibre reinforced plastics material, as taught by ‘713, for the well-known purpose of providing additional reinforcement or strength to the panel.  
	Re Clms 15 and 16:  ‘147 fails to disclose wherein upright reinforcing members are located within hollow interiors of certain ones of the uprights and wherein the feet are mounted upon projecting lower ends of the upright reinforcing members.  
	‘713 teaches (fig 1) the use of upright reinforcing members (34) located within hollow interiors of certain ones of the uprights (22) and wherein the feet are mounted upon projecting lower ends of the upright reinforcing members (see figs 1-3).  This is taught for the purpose of providing added structural support to a vertical direction of the panel and the securement of the panel to the feet.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the barrier of ‘147 with upright reinforcing members located within hollow interiors of certain ones of the uprights and wherein the feet are mounted upon projecting lower ends of the upright reinforcing members, as taught above by ‘713. 
Re Clm 19:  ‘147 fails to disclose wherein the reinforcing members are secured in position using screws, nuts and bolts or other threaded fasteners, rivets, or adhesives.  ‘713 also teaches securing the position of the reinforcing members (34) within the hollow portions of the uprights using a screw (middle of page 4) for the purpose of axially securing the reinforcing member within the upright to prevent unwanted removal of such.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have used screws, nuts and bolts or other threaded fasteners, rivets, or adhesives to secure the reinforcing member in position in the panel, as taught by ‘713, for the purpose of axially securing the reinforcing member within the upright to prevent unwanted removal of such.
Claims 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2750147, hereafter ‘147 in view of Lemelson (US 3933311).
Re Clms 10-12 and 14:  ‘147 fail to disclose wherein the upper and lower rail has windows formed therein through which the hollow interior thereof is exposed (clm 10), wherein the upper rail includes windows opening to one face of the panel component which are arranged to alternate with windows opening to the opposite face of the panel component (clm 11).
	Lemelson teaches the use of the upper and lower rails of the panel (11) having windows (16 and 18) formed therein through which the hollow interior is exposed and where windows open on opposite faces and are arranged to alternate.  This is taught for the purpose of providing drainage, directing water away from the fence.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the upper and lower rails of ‘147 to have windows as claimed, as taught by Lemelson, for the purpose of drainage and directing water away from the fence.
Re Clm 13: ‘147 fails to disclose wherein the upper reinforcing member is located within the hollow interior of the upper rail, and/or wherein the lower reinforcing member is located within the hollow interior of the lower rail.
	Lemelson teaches the use of an upper reinforcing member (20) located within hollow interiors of upper and lower rails of a plurality of panel components for the purpose of providing desired support to the barrier structure.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided ‘147 with the upper reinforcing member being located within the hollow interior of the upper rail, and/or wherein the lower reinforcing member being located within the hollow interior of the lower rail, as taught by Lemelson, for the purpose of providing desired support to the barrier structure.




Re Clm 18: ‘147 fails to disclose one or more panel components have C2 rotational symmetry about an axis extending perpendicular to the upper and lower edges of the panel component, and/or wherein one or more panel components have C2 rotational symmetry about an axis midway between the upper and lower edges of the panel component.  
Lemelson teaches identical panels (11) that have C2 rotational symmetry about an axis extending perpendicular to the upper and lower edges of the panel component, and/or wherein one or more panel components have C2 rotational symmetry about an axis midway between the upper and lower edges of the panel component.  This is taught for the purpose of providing even structural integrity across vertical and horizontal directions of the panel and to provide ease of assembly of the barrier.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided ‘147 with panels having the claimed symmetry, as taught by Lemelson, for the purpose of providing even structural integrity across vertical and horizontal directions of the panel and to provide ease of assembly of the barrier.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678